Title: To George Washington from Lafayette, 22 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Boston octobr the 22d 1784

On My Arrival at Boston I Have Been So kindly Received that No Words Can Express My lively, Affectionate Gratitude—to those Enjoyements I Have added the Heartfelt pleasure to Contemplate the Effect, a Sudden Appearance of your picture, Had Upon a people whose love to You is as Great at least as in Any part of the World —Circumstanced as I am Here, I Could not with Any propriety set out So Soon as I expected—I am Sorry our Meeting Again is differd—But When You are absent, I Endeavour to Guess What You Would Have Advised me to do—and then to do it—I am sure You Would advise My staying Here some time longer—I therefore Will not go Untill the first or Second of next Month—and then I embark from Boston in

the Nimph frigat to Go to York—monsieur de grandchain Who Commands Her Begs to Be Most Respectfully Remembered to You, and as He expects Reaching York about the 8th or tenth, He Will in Compagny with me Wait upon You whereever You May be found—the Bearer I Send to Mount vernon in order I may Receive Your Commands at the Moment I Arrive—So late in the Season, I think You Will Advise my Going immediately to Richmond—I Hope you Will let me know where We are to Meet —and I also Hope, My dear general, You will not deny My affectionate pressing Request to induce Your Visiting with me our friends in Philadelphia—the chev.’s respects and Mine wait upon mrs Washington and Wish to Be Remembered to all the family—Adieu, My dear General, With the Most Affectionate and devoted Sentiments of filial love and Respect I Have the Honor to Be Your

Lafayette

